     Case 2:21-cv-01007-APG-NJK Document 11 Filed 06/23/21 Page 1 of 3



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      Equifax Information Services LLC
 6

 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
     BOBBIE DARNELL,                     )                Case No. 2:21-cv-01007-APG-NJK
10                                       )
                                         )
11                       Plaintiff,      )
                                         )
12   vs.                                 )                JOINT MOTION FOR EXTENSION OF
                                         )                TIME FOR DEFENDANT EQUIFAX
13                                       )                INFORMATION SERVICES LLC TO
     EQUIFAX INFORMATION SERVICES LLC; )
     EXPERIAN INFORMATION SOLUTIONS, )                    FILE ANSWER
14
     INC.; SOUTHERN CALIFORNIA EDISON )
                                         )                FIRST REQUEST
15   COMPANY; SNAP-ON CREDIT, LLC;
                                         )
     CONN APPLIANCES, INC.; and PAC AUTO
16   FINANCE,
17
                                 Defendants.
18

19          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
20   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
21
     no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND AGREED
22
     to by and among counsel, that Defendant Equifax Information Services LLC’s time to answer, move
23
     or otherwise respond to the Complaint in this action is extended from June 23, 2021 through and
24

25   including July 23, 2021. The request was made by Equifax so that it can have an opportunity to

26   collect and review its internal files pertaining to the allegations in the Complaint, and Plaintiff

27   approves. This stipulation is filed in good faith and not intended to cause delay.
28          Respectfully submitted, this 23rd day of June, 2021.
     Case 2:21-cv-01007-APG-NJK Document 11 Filed 06/23/21 Page 2 of 3



 1

 2
     CLARK HILL PLLC                                    Services LLC
 3                                                      No opposition
     By: /s/Jeremy J. Thompson
 4   Jeremy J. Thompson                                  /s/ Michael Kind
     Nevada Bar No. 12503                               Michael Kind, Esq.
 5   3800 Howard Hughes Pkwy,                           Nevada Bar No. 13903
 6   Suite 500                                          KIND LAW
     Las Vegas, NV 89169                                8860 South Maryland Parkway, Suite 106
 7   Tel: (702) 862-8300                                Las Vegas, NV 89123
     Fax: (702) 862-8400                                Phone: (702) 337-2322
 8   Email: jthompson@clarkhill.com                     Fax: (702) 329-5881
 9                                                      Email: mk@kindlaw.com
     Attorney for Defendant Equifax Information
10                                                      George Haines, Esq.
                                                        Nevada Bar No. 9411
11                                                      HAINES & KRIEGER, LLC
                                                        8985 S. Eastern Ave., Suite 350
12
                                                        Henderson, NV 89123
13                                                      Phone: (702) 880-5554
                                                        Fax: (702) 385-5518
14
                                                        Attorneys for Plaintiff
15

16

17   IT IS SO ORDERED:

18
     __________________________
19   United States Magistrate Judge
20           June 24, 2021
     DATED: __________________
21

22

23

24

25

26

27

28

                                                  -2-
